ACCEPTED
                                                                                                                                                03-13-00817-CV
                                                                                                                                                        5226136
                                                                                                                                     THIRD COURT OF APPEALS
                                                                                                                                                AUSTIN, TEXAS
                                                                                                                                          5/11/2015 10:45:05 AM
                             BYRD DAVIS FURMAN & ALDEN, L.L.P.                                                                                JEFFREY D. KYLE
                                                                                                                                                         CLERK
                                           ATTORNEYS AND COUNSELORS
                                                  EST.’D 1959


______________________________________________________________________________________________________________________
                                                                                                                                FILED IN
                ♦†‡                                                                                                      3rd COURT OF APPEALS
Don L. Davis
                                                                                                                             AUSTIN, TEXAS
dondavis@byrddavis.com
                                                                                       May 11, 2015
Robert C. Alden †                                                                                                        5/11/2015 3:10:05 PM
ralden@byrddavis.com
                                                                                                                           JEFFREY D. KYLE
Kevin O. Henrichson                                                                                                              Clerk
khenrichson@byrddavis.com

________________
                              Jeffrey D. Kyle, Clerk
Of Counsel
                              Court of Appeals, Third District of Texas
Derek L. Davis
ddavis@byrddavis.com
                              P.O. Box 12547
________________              Austin, Texas 78711-2547
L. Tonnett Byrd
(1921 – 2007)
Jack C. Eisenberg
                                        Re:         Court of Appeals Number: 03-13-00817-CV;
(1927-2011)
David H. Walter
                                                    Trial Court Case Number: D-1-GN-13-001183
(1948 – 2003)

♦
 Board Certified                        Style: Seton Family of Hospitals d/b/a Seton Medical Center,
Personal Injury Trial Law,
Texas Board of Legal                           Appellant v. Beverly J. Haywood, Appellee
Specialization
†
 AV Rated by
Martindale-Hubbell            Dear Mr. Kyle:
‡
 Licensed in Texas
and Colorado
                                    Pursuant to Texas Rule of Appellate Procedure 38.7, Appellee
                              Beverly J. Haywood files this letter to alert the Court that today the Texas
                              Supreme Court issued a unanimous opinion in Ross v. St. Luke’s Hospital,
                              No. 13-0439 (Tex. May 1, 2015), one of the primary cases on which
                              Appellant relies, and about which the Court asked several questions at
                              oral argument. I believe the Texas Supreme Court’s opinion in Ross is
                              dispositive for this case. I have attached a copy of that opinion to this
                              letter brief.

                                     As a reminder, Ms. Haywood was visitor to Seton Hospital when she
                              was knocked to Seton Hospital when she was injured by an automatic
                              door that was activated by a nurse. The plaintiff in Ross was also a
                              visitor to a hospital when she was injured in a “slip and fall.” As in this
                              case, the hospital in Ross relied on the word “safety” in the definition of a
                              “health care liability claim” to argue that the plaintiff’s premises liability
                              claim was a health care liability claim subject to the Texas Medical
                              Liability Act, and therefore subject to the requirement of an expert

                                                        707 W. 34TH STREET, AUSTIN, TEXAS 78705-1294
                                                            PHONE: (512) 454-3751 • (800) 344-3751
                                                                       FAX: (512) 451-5857
                                                                       WWW.BYRDDAVIS.COM
                                                       (Listed in Martindale-Hubbell Preeminent Law Firms)
Jeffrey D. Kyle, Clerk
Court of Appeals, Third District of Texas
May 11, 2015
Page 2




 report. The Fourteenth Court of Appeals held in Ross that “a connection
 between the act or omission and health care is unnecessary for purposes
 of determining whether Ross brings an HCLC. An allegation pertaining to
 safety, standing alone and broadly defined, is sufficient.” Ross v. St.
 Luke’s Episcopal Hospital, 2013 Tex. App. LEXIS 2796 at *3 (Tex. App.—
 Houston [14th Dist.] March 19, 2013)

       In today’s opinion, the Texas Supreme Court reversed Ross, and
 concluded that “the safety standards referred to in the definition are
 those that have a substantive relationship with the providing of medical
 or health care. And if it were not so, the broad meaning of “safety”
 would afford defendant health care providers a special procedural
 advantage in the guise of requiring plaintiffs to file expert reports in their
 suits regardless of whether their cause of action implicated the provision
 of medical or health care. We do not believe the Legislature intended the
 statute to have such arbitrary results. . . . Thus we conclude that for a
 safety standards-based claim to be an HCLC there must be a substantive
 nexus between the safety standards allegedly violated and the provision
 of health care.” Ross v. St. Luke’s Hospital, No. 13-0439 at 12 (Tex. May
 1, 2015).

    On pages 13 through 14, the Court listed “non-exclusive
 considerations” for analyzing whether a claim is substantively related to
 the defendant’s providing of medical or health care:

     1. Did the alleged negligence of the defendant occur in the course of
        the defendant’s performing tasks with the purpose of protecting
        patients from harm;
     2. Did the injuries occur in a place where patients might be during
        the time they were receiving care, so that the obligation of the
        provider to protect persons who require special, medical care was
        implicated;
     3. At the time of the injury was the claimant in the process of seeking
        or receiving health care;
Jeffrey D. Kyle, Clerk
Court of Appeals, Third District of Texas
May 11, 2015
Page 3




     4. At the time of the injury was the claimant providing or assisting in
        providing health care;
     5. Is the alleged negligence based on safety standards arising from
        professional duties owed by the health care provider;
     6. If an instrumentality was involved in the defendant’s alleged
        negligence, was it a type used in providing health care; or
     7. Did the alleged negligence occur in the course of the defendant’s
        taking action or failing to take action necessary to comply with
        safety-related requirements set for health care providers by
        governmental or accrediting agencies?

 None of these considerations apply to the facts in this case.

                                              Very truly yours,

                                              BYRD DAVIS FURMAN & ALDEN, L.L.P.


                                              Robert C. Alden
                                              ralden@byrddavis.com
                                              State Bar No. 00979680
                                              ATTORNEY FOR APPELLEE


                                   CERTIFICATE OF SERVICE

      Pursuant to Rule 9.5 of the Texas Rules of Appellate Procedure, I
hereby certify that a true and correct copy of the foregoing letter has
been sent via e-mail, to the following counsel of record on this 11st day of
May, 2015:
Jeffrey D. Kyle, Clerk
Court of Appeals, Third District of Texas
May 11, 2015
Page 4




         Emily J. Davenport
         REED, CLAYMON, MEEKER & HARGETT, P.C.
         5608 Parkcrest Drive, Suite 200
         Austin, TX 78731
         Phone: 512-660-5960
         Fax: 512-660-5979
         edavenport@rcmhlaw.com

         Ken Slavin
         KEMP SMITH LLP
         221 N. Kansas
         Suite 1700
         El Paso, Texas 79901
         KSlavin@kempsmith.com


                                                  /s/ Robert C. Alden
                                                  Robert C. Alden



                               CERTIFICATE OF COMPLIANCE

      I hereby certify that the foregoing brief has been compiled using a
computer program in Word with 14-point font conventional typeface for
the body of the brief. Excluding the portions of the brief exempted
pursuant to Rule 9.4 of the Texas Rules of Appellate Procedure, this brief
contains 5,365 words.


                                            /s/ Robert C. Alden
                                            Robert C. Alden
                IN THE SUPREME COURT OF TEXAS
                                          444444444444
                                            NO . 13-0439
                                          444444444444

                                 LEZLEA ROSS, PETITIONER,
                                                  v.


                     ST. LUKE’S EPISCOPAL HOSPITAL, RESPONDENT

            4444444444444444444444444444444444444444444444444444
                            ON PETITION FOR REVIEW FROM THE
                  COURT OF APPEALS FOR THE FOURTEENTH DISTRICT OF TEXAS
            4444444444444444444444444444444444444444444444444444

                                    Argued November 5, 2014


       JUSTICE JOHNSON delivered the opinion of the Court.

       JUSTICE LEHRMANN filed a concurring opinion, in which JUSTICE DEVINE joined.

       JUSTICE BROWN did not participate in the decision.


       In this case a visitor to St. Luke’s Episcopal Hospital sued the hospital on a premises liability

theory after she slipped and fell near the lobby exit doors. The issue is whether her suit is a health

care liability claim under the Texas Medical Liability Act. See TEX . CIV . PRAC. & REM . CODE

ch. 74. The trial court and court of appeals concluded that it is. We hold that it is not, because the

record does not demonstrate a relationship between the safety standards she alleged the hospital

breached—standards for maintaining the floor inside the lobby exit doors—and the provision of

health care, other than the location of the occurrence and the hospital’s status as a health care

provider.
       We reverse and remand to the trial court for further proceedings.

                                           I. Background

       Lezlea Ross accompanied a friend who was visiting a patient in St. Luke’s Episcopal

Hospital. Ross was leaving the hospital through the lobby when, as she approached the exit doors,

she slipped and fell in an area where the floor was being cleaned and buffed. She sued St. Luke’s

and Aramark Management Services, a company that contracted with the hospital to perform

maintenance services, on a premises liability theory. Aramark is not a party to this appeal.

       After Ross filed suit we decided Texas West Oaks Hospital, L.P. v. Williams, 371 S.W.3d 171

(Tex. 2012). There we held, in part, that when a safety standards-based claim is made against a

health care provider, the Texas Medical Liability Act (TMLA), TEX . CIV . PRAC . & REM . CODE

ch. 74, does not require the safety standards to be directly related to the provision of health care in

order for the claim to be a health care liability claim (HCLC). Williams, 371 S.W.3d at 186. Relying

on Williams, the hospital asserted that Ross’s claim was an HCLC and moved for dismissal of her

suit because she failed to serve an expert report. See TEX . CIV . PRAC. & REM . CODE § 74.351(a), (b)

(requiring dismissal of an HCLC if a claimant fails to timely serve an expert report); Williams, 371
S.W.3d at 186.

       The trial court granted the motion to dismiss. The court of appeals affirmed. Ross v. St.

Luke’s Episcopal Hosp., ___ S.W.3d ___ (Tex. App.—Houston [14th Dist.] 2013). The appeals

court concluded that under Williams it is not necessary for any connection to exist between health

care and the safety standard on which a claim is based in order for the claim to come within the

TMLA. Id. at ___.

                                                  2
        Ross asserts that the lower courts erred because claims based on departures from “accepted

standards of safety” do not come within the provisions of the TMLA unless there is at least some

connection between the standards underlying the allegedly negligent actions and the provision of

health care, even if they are not directly related. She then argues that her claims are not HCLCs

because the hospital’s alleged negligence is completely unrelated to the provision of health care.

        The hospital responds with three arguments. It first urges that we lack jurisdiction. See TEX .

GOV ’T CODE § 22.001(a)(2), (3), (6). It next asserts that even if we have jurisdiction, Ross waived

the issue of whether her claim is an HCLC because she failed to properly brief and urge it in the

court of appeals. Third, the hospital addresses the merits by asserting that the court of appeals

correctly held that a safety standards-based claim need not be related to health care to fall within the

TMLA’s provisions, but in any event Ross’s claims are related to accepted standards of patient safety

because she fell inside the hospital.

        We first address our jurisdiction. See Rusk State Hosp. v. Black, 392 S.W.3d 88, 95 (Tex.

2012) (noting that if a court does not have jurisdiction, its opinion addressing any issues other than

its jurisdiction is advisory).

                                           II. Jurisdiction

        Texas Civil Practice and Remedies Code § 51.014(a)(10) permits an appeal from an

interlocutory order granting relief sought by a motion to dismiss an HCLC for failure to file an expert

report. Generally, the court of appeals’ judgment is final on interlocutory appeals. See TEX . GOV ’T

CODE § 22.225(b)(3). However, we have jurisdiction if the justices of the court of appeals disagree



                                                   3
on a question of law material to the decision, or if a court of appeals holds differently from a prior

decision of another court of appeals or this Court. Id. § 22.225(c).

       Ross asserts that this Court has jurisdiction because the court of appeals’ opinion in this case

conflicts with Good Shepherd Medical Center-Linden, Inc. v. Twilley, 422 S.W.3d 782 (Tex.

App.—Texarkana 2013, pet. denied). In that case, Bobby Twilley, the director of plant operations

for a medical center, asserted premises liability claims against his employer after he fell from a

ladder and also tripped over a mound of hardened cement. Id. at 783. The medical center moved

for dismissal under the TMLA because Twilley failed to file an expert report. Id. at 783-84. The

trial court denied the motion and the medical center appealed, arguing that even though Twilley’s

claims were unrelated to the provision of health care, under Williams they still fell within the ambit

of the TMLA. The court of appeals interpreted Williams as holding that a safety standards-based

claim need not be directly related to the provision of health care to be an HCLC. Id. at 789. The

court stated, however, that it did not understand Williams to hold that a safety standards claim falls

under the TMLA when the claim is completely untethered from health care. Id. The appeals court

concluded that at least an indirect relationship between the claim and health care is required and,

because Twilley’s claims did not have such a relationship, an expert report was not required. Id. at

785.

       In this case the court of appeals held that under Williams “a connection between the act or

omission and health care is unnecessary for purposes of determining whether Ross brings an HCLC.”

Ross, ___ S.W.3d at ___. The hospital asserts that the decision of the court of appeals and Twilley

do not conflict. But, for purposes of our jurisdiction, one court holds differently from another when

                                                  4
there is inconsistency in their decisions that should be clarified to remove unnecessary uncertainty

in the law. TEX . GOV ’T CODE § 22.001(e). As other courts of appeals have noted, Ross and Twilley

are inconsistent in their interpretations of Williams and the TMLA, leaving uncertainty in the law

regarding whether a safety standards-based claim must be related to health care. See, e.g.,

Weatherford Tex. Hosp. Co. v. Smart, 423 S.W.3d 462, 467-68 (Tex. App.—Fort Worth 2014, pet.

filed); DHS Mgmt. Servs., Inc. v. Castro, 435 S.W.3d 919, 922 & n.3 (Tex. App.—Dallas 2014, no

pet.). That being so, we have jurisdiction and move to the hospital’s waiver claim.

                                            III. Waiver

       The hospital argues that Ross waived any challenge to her claim being classified as an HCLC

by failing to argue the point or cite relevant authority in the court of appeals. We disagree.

       A brief in the court of appeals “must contain a clear and concise argument for the contentions

made, with appropriate citations to authorities and to the record.” TEX . R. APP . P. 38.1(I). Failure

to provide citations or argument and analysis as to an appellate issue may waive it. See ERI

Consulting Eng’rs, Inc. v. Swinnea, 318 S.W.3d 867, 880 (Tex. 2010).

       In her court of appeals brief, Ross discussed the purpose of the TMLA and asserted that

classifying her claim as an HCLC would conflict with the Government Code. See TEX . GOV ’T CODE

§ 311.021(3) (providing that when a statute is enacted, there is a presumption that “a just and

reasonable result is intended”). The court of appeals implicitly determined that Ross’s citations and

argument were enough to avoid waiver because it addressed the issue. See Republic Underwriters

Ins. Co. v. Mex-Tex, Inc., 150 S.W.3d 423, 427 (Tex. 2004) (concluding that an argument in the

court of appeals was not waived and noting that “we have instructed the courts of appeals to construe

                                                  5
the Rules of Appellate Procedure reasonably, yet liberally, so that the right to appeal is not lost by

imposing requirements not absolutely necessary to effect the purpose of a rule” (quoting Verburgt

v. Dorner, 959 S.W.2d 615, 616-17 (Tex. 1997))). We agree with the court of appeals that Ross did

not waive the issue.

                                 IV. Health Care Liability Claims

        The merits of the appeal require us to review the lower courts’ construction of the TMLA.

Under such circumstances our review is de novo, Williams, 371 S.W.3d at 177, and our goal is to

give effect to legislative intent. Certified EMS, Inc. v. Potts, 392 S.W.3d 625, 631 (Tex. 2013). In

determining that intent we look first and foremost to the language of the statute. City of Rockwall

v. Hughes, 246 S.W.3d 621, 625 (Tex. 2008). We construe a statute’s words according to their plain

and common meaning unless they are statutorily defined otherwise, a different meaning is apparent

from the context, or unless such a construction leads to absurd or nonsensical results. See Tex.

Lottery Comm’n v. First State Bank of DeQueen, 325 S.W.3d 628, 635 (Tex. 2010). Determining

legislative intent requires that we consider the statute as a whole, reading all its language in context,

and not reading individual provisions in isolation. See Union Carbide Corp. v. Synatzske, 438
S.W.3d 39, 51 (Tex. 2014).

        The TMLA defines a health care liability claim as:

        a cause of action against a health care provider or physician for treatment, lack of
        treatment, or other claimed departure from accepted standards of medical care, or
        health care, or safety or professional or administrative services directly related to
        health care, which proximately results in injury to or death of a claimant, whether the
        claimant’s claim or cause of action sounds in tort or contract.



                                                   6
TEX . CIV . PRAC. & REM . CODE § 74.001(a)(13). This Court construed “safety” under the prior

statute according to its common meaning as “the condition of being ‘untouched by danger; not

exposed to danger; secure from danger, harm or loss.’” Diversicare Gen. Partner, Inc. v. Rubio, 185
S.W.3d 842, 855 (Tex. 2005) (quoting BLACK’S LAW DICTIONARY 1336 (6th ed. 1990)). We also

recognized that the Legislature’s inclusion of the word “safety” in the statute expanded the statute’s

scope beyond what it would be if the statute only included the terms medical care and health care.

Id. The Court explained its disagreement with the position of Chief Justice Jefferson who, in a

concurring opinion, argued that some of the patient’s claims arising from an assault by another

patient were premises liability claims:

        Rubio is not complaining about an unlocked window that gave an intruder access to
        the facility or a rickety staircase that gave way under her weight. All of her claims
        arise from acts or omissions that are inseparable from the provision of health care.
        We do not distinguish Rubio’s health care claims from premises liability claims
        “simply because the landowner is a health care provider” but because the gravamen
        of Rubio’s complaint is the alleged failure of Diversicare to implement adequate
        policies to care for, supervise, and protect its residents who require special, medical
        care.

Id. at 854.

        The Legislature added the phrase “or professional or administrative services directly related

to health care” to the definition of health care liability claim in 2003. Compare Act of May 30, 1977,

65th Leg., R.S., ch. 817, § 1.03(a)(4), 1977 Tex. Gen. Laws 2039, 2041, repealed by Act of June 2,

2003, 78th Leg., ch. 204, § 10.09, 2003 Tex. Gen. Laws 847, 884 (absence of language), with TEX .

CIV . PRAC. & REM . CODE § 74.001(a)(13) (language added). After that statutory amendment we

addressed the “safety” part of the definition in Omaha Healthcare Ctr., L.L.C. v. Johnson, 344


                                                  7
S.W.3d 392 (Tex. 2011), and Harris Methodist Fort Worth v. Ollie, 342 S.W.3d 525 (Tex. 2011).

Although the claims in both cases alleged general negligence, they were HCLCs because the

underlying nature of the claims involved violations of safety standards directly related to the

provision of health care, including protecting patients. Johnson, 344 S.W.3d at 394-95 (nursing

home patient’s death caused by a brown recluse spider); Ollie, 342 S.W.3d at 527 (post-operative

patient’s slip and fall on a wet bathroom floor). But given that the claims were based on injuries to

patients and were directly related to the provision of health care, we did not address the issue of

whether safety standard-based claims must be directly related to health care in order for them to be

HCLCs. Johnson, 344 S.W.3d at 394 n.2; Ollie, 342 S.W.3d at 527 n.2.

       The next year we considered whether a psychiatric technician’s claims for injuries in an

altercation with a patient were HCLCs. Williams, 371 S.W.3d at 181. In reaching our decision we

specifically and separately analyzed both whether the claims were based on the health care provider’s

allegedly departing from standards for health care, and whether they were also based on its allegedly

departing from standards for safety. Id. at 180-86. Regarding the safety standards issue, we

reviewed the definition of HCLC and determined that the phrase “directly related to health care”

modified the terms immediately before it—professional or administrative services—but not the word

safety. Id. at 185. We said that “Williams’[s] claims are indeed for departures from accepted

standards of safety. We conclude that the safety component of HCLCs need not be directly related

to the provision of health care and that Williams’[s] claims against West Oaks implicate this prong

of HCLCs.” Id. at 186. Because we also concluded that Williams’s claims were HCLCs because

they were for departures from health care standards, our decision that his claims were HCLCs rested

                                                 8
on alternative holdings that are both entitled to stare decisis treatment: the claims were for departures

from health care standards and they were for departures from safety standards. Id.; see State Farm

Mut. Auto. Ins. Co. v. Lopez, 156 S.W.3d 550, 554 (Tex. 2004) (distinguishing alternative holdings

from dictum).

        The purpose of the TMLA’s expert report requirement is not to have claims dismissed

regardless of their merits, but rather it is to identify and deter frivolous claims while not unduly

restricting a claimant’s rights. Scoresby v. Santillan, 346 S.W.3d 546, 554 (Tex. 2011). And the

Legislature did not intend for the expert report requirement to apply to every claim for conduct that

occurs in a health care context. See Loaisiga v. Cerda, 379 S.W.3d 248, 258 (Tex. 2012). For

example, in Loaisiga patients claimed that a doctor improperly touched them during the course of

medical exams and thereby assaulted them. 379 S.W.3d at 253. The trial court concluded that the

claim was not an HCLC and the court of appeals affirmed. Id. at 254. We pointed out that the

statutory definition of “health care” is broad (“any act or treatment performed or furnished, or that

should have been performed or furnished, by any health care provider for, to, or on behalf of a

patient during the patient’s medical care, treatment, or confinement” TEX . CIV . PRAC. & REM . CODE

§ 74.001(10)), and that if the facts underlying a claim could support claims against a physician or

health care provider for departures from accepted standards of medical care, health care, or safety

or professional or administrative services directly related to health care, the claims were HCLCs

regardless of whether the plaintiff alleged the defendants were liable for breach of the standards. See

Loaisiga, 379 S.W.3d at 255. But that being so, we further explained:



                                                   9
        we fail to see how the Legislature could have intended the requirement of an expert
        report to apply under circumstances where the conduct of which a plaintiff complains
        is wholly and conclusively inconsistent with, and thus separable from, the rendition
        of “medical care, or health care, or safety or professional or administrative services
        directly related to health care” even though the conduct occurred in a health care
        context. See TEX . CIV . PRAC. & REM . CODE § 74.001(a)(13); see also TEX . GOV ’T
        CODE § 311.021 (“In enacting a statute, it is presumed that . . . a just and reasonable
        result is intended . . . .”).

Id. at 257. Our reasoning led to the conclusion that a patient’s claim against a medical provider for

assault during a medical examination is not an HCLC if the only possible relationship between the

alleged improper conduct and the rendition of medical services or health care was the setting in

which the conduct took place. Id.

        In this case, the hospital advances two positions in support of the lower courts’ rulings and

its assertion that Ross’s claim is an HCLC. First, it addresses slip and fall claims generally, and says

that any slip and fall event within a hospital is directly related to health care because it necessarily

is related to the safety of patients. Second, it focuses on Ross’s claim specifically and argues that

her claim is related to health care because she alleges the hospital breached standards applicable to

maintaining a safe environment for patients. We disagree with both positions.

        As to the hospital’s first contention, even though the claims in Loaisiga were by a patient and

the nature of the claims differ from Ross’s safety standards-based claim, the principle we explicated

there applies here. A safety standards-based claim does not come within the TMLA’s provisions just

because the underlying occurrence took place in a health care facility, the claim is against a health

care provider, or both. See Loaisiga, 379 S.W.3d at 257.




                                                  10
       As to its second contention, Ross alleged that the hospital failed to exercise reasonable care

in making the floor safe. The standards Ross says the hospital breached regarding maintenance of

its floor may be the same as the hospital’s standards for maintaining a safe environment in patient

care areas—but those may also be the same standards many businesses generally have for

maintaining their floors. And the hospital does not claim, nor does the record show, that the area

where Ross fell was a patient care area or an area where patients possibly would be in the course of

the hospital’s providing health care services to them. Nor does the hospital reference support in the

record for the position that the area had to meet particular cleanliness or maintenance standards

related to the provision of health care or patient safety. See Ollie, 342 S.W.3d at 527 (“[S]ervices

a hospital provides its patients necessarily include those services required to meet patients’

fundamental needs such as cleanliness . . . and safety.”). Which leads to the question of whether

Ross’s claims are nevertheless HCLCs, as the hospital would have us hold.

       The TMLA does not specifically state that a safety standards-based claim falls within its

provisions only if the claim has some relationship to the provision of health care other than the

location of the occurrence, the status of the defendant, or both. But the Legislature must have

intended such a relationship to be necessary, given the legislative intent explicitly set out in the

TMLA and the context in which “safety” is used in the statute. We said as much in Loaisiga. 379
S.W.3d at 257. Even though the statute’s phrase “directly related to health care” does not modify

its reference to safety standards, that reference occurs within a specific context, which defines an

HCLC to be “a cause of action against a health care provider or physician for [a] treatment, [b] lack

of treatment, [c] or other claimed departure from accepted standards of medical care, or health care,

                                                 11
or safety.” TEX . CIV . PRAC. & REM . CODE § 74.001(a)(13). Where the more specific items, [a] and

[b], are followed by a catchall “other,” [c], the doctrine of ejusdem generis teaches that the latter

must be limited to things like the former.1 And here, the catchall “other” itself refers to standards

of “medical care” or “health care” or “safety.” Considering the purpose of the statute, the context of

the language at issue, and the rule of ejusdem generis, we conclude that the safety standards referred

to in the definition are those that have a substantive relationship with the providing of medical or

health care. And if it were not so, the broad meaning of “safety” would afford defendant health care

providers a special procedural advantage in the guise of requiring plaintiffs to file expert reports in

their suits regardless of whether their cause of action implicated the provision of medical or health

care. We do not believe the Legislature intended the statute to have such arbitrary results. See TEX .

GOV ’T CODE § 311.021 (“In enacting a statute, it is presumed that . . . a just and reasonable result

is intended . . . .”); Synatzske, 438 S.W.3d at 54 (declining to attribute to the Legislature an intent

to require a meaningless, arbitrary procedural hurdle for injured persons to bring suit).

         Thus, we conclude that for a safety standards-based claim to be an HCLC there must be a

substantive nexus between the safety standards allegedly violated and the provision of health care.

And that nexus must be more than a “but for” relationship. That is, the fact that Ross, a visitor and

not a patient, would not have been injured but for her falling inside the hospital is not a sufficient



         1
             Hilco Elec. Co-op. v. Midlothian Butane Gas Co., 111 S.W .3d 75, 81 (Tex. 2003) (“[T]he rule of ejusdem
generis . . . provides that when words of a general nature are used in connection with the designation of particular objects
or classes of persons or things, the meaning of the general words will be restricted to the particular designation.”); see
also A N TO N IN S CALIA & B RY AN A. G ARN ER , R EAD IN G L AW : TH E I N TERPRETATIO N O F L EGAL T EXTS 199 (2012) (“W here
general words follow an enumeration of two or more things, they apply only to persons or things of the same general kind
or class specifically mentioned.”).

                                                              12
relationship between the standards Ross alleges the hospital violated and the hospital’s health care

activities for the claim to be an HCLC. As we recognized in Loaisiga, “[i]n some instances the only

possible relationship between the conduct underlying a claim and the rendition of medical services

or healthcare will be the healthcare setting (i.e., the physical location of the conduct in a health care

facility), the defendant’s status as a doctor or health care provider, or both.” 379 S.W.3d at 256. But

although the mere location of an injury in a health care facility or in a health care setting does not

bring a claim based on that injury within the TMLA so that it is an HCLC, the fact that the incident

could have occurred outside such a facility or setting does not preclude the claim from being an

HCLC. The pivotal issue in a safety standards-based claim is whether the standards on which the

claim is based implicate the defendant’s duties as a health care provider, including its duties to

provide for patient safety.

        As this case demonstrates, the line between a safety standards-based claim that is not an

HCLC and one that is an HCLC may not always be clear. But certain non-exclusive considerations

lend themselves to analyzing whether such a claim is substantively related to the defendant’s

providing of medical or health care and is therefore an HCLC:

        1.      Did the alleged negligence of the defendant occur in the course of the
                defendant’s performing tasks with the purpose of protecting patients from
                harm;
        2.      Did the injuries occur in a place where patients might be during the time they
                were receiving care, so that the obligation of the provider to protect persons
                who require special, medical care was implicated;
        3.      At the time of the injury was the claimant in the process of seeking or
                receiving health care;
        4.      At the time of the injury was the claimant providing or assisting in providing
                health care;


                                                   13
        5.      Is the alleged negligence based on safety standards arising from professional
                duties owed by the health care provider;
        6.      If an instrumentality was involved in the defendant’s alleged negligence, was
                it a type used in providing health care; or
        7.      Did the alleged negligence occur in the course of the defendant’s taking
                action or failing to take action necessary to comply with safety-related
                requirements set for health care providers by governmental or accrediting
                agencies?

        Measuring Ross’s claim by the foregoing considerations, it is clear that the answer to each

is “no.” The record does not show that the cleaning and buffing of the floor near the exit doors was

for the purpose of protecting patients. Nor does the record reflect that the area where Ross fell was

one where patients might be during their treatment so that the hospital’s obligation to protect patients

was implicated by the condition of the floor at that location. Ross was not seeking or receiving

health care, nor was she a health care provider or assisting in providing health care at the time she

fell. There is no evidence the negligence alleged by Ross was based on safety standards arising from

professional duties owed by the hospital as a health care provider. There is also no evidence that the

equipment or materials used to clean and buff the floor were particularly suited to providing for the

safety of patients, nor does the record demonstrate that the cleaning and buffing of the floor near the

exit doors was to comply with a safety-related requirement set for health care providers by a

governmental or accrediting authority.

                                           V. Conclusion

        Under this record Ross’s claim is based on safety standards that have no substantive

relationship to the hospital’s providing of health care, so it is not an HCLC. Because her claim is

not an HCLC, she was not required to serve an expert report to avoid dismissal of her suit. We


                                                  14
reverse the judgment of the court of appeals and remand the case to the trial court for further

proceedings.

                                           ________________________________________
                                           Phil Johnson
                                           Justice


OPINION DELIVERED: May 1, 2015




                                              15